Title: From Benjamin Franklin to Peter Collinson, 31 January 1757
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir
Philada. Jan. 31. 1757
The preceding are Copies of my late Letters; to which I have little to add, except to request you would send the Magazines mention’d in the enclos’d List, which it seems are still wanting to compleat the Sets in the Library. It may be well enough to forbear sending the Universal Magazine for the future, it contains little of Value I inclose also an Almanack, and some Sheets to compleat your Set of Votes for the last Year. The rest are in Mr. Bartram’s Box Our Assembly have unanimously voted sending me to England, to endeavour a Settlement of our Disputes; I have not determin’d yet to go, as they gave me some Days to consider of it It will be a good Work, whoever does it; for the Province at present is very unhappy. I am, Dear Friend, Your affectionate humble Servant
B Franklin
 Addressed: To / Mr Peter Collinson / Gracechurch Street
